Case 1:19-cv-00079-WES-LDA Document 12 Filed 05/28/19 Page 1 of 2 PageID #: 49



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 ERIC CAMPBELL and
 KELLY CAMPBELL

                                 Plaintiffs,


                                                            C.A. No. 19-cv-00079-WES-LDA
 RHODE ISLAND HOUSING AND
 MORTGAGE FINANCE CORPORATION,

                                 Defendant.




                     DEFENDANT RHODE ISLAND HOUSING AND MORTGAGE
                   FINANCE CORPORATION'S STATEMENT OF NO OPPOSITION

          Defendant Rhode Island Housing and Mortgage Finance Corporation ("RI Housing")

hereby states that it has no opposition to the Motion for an Extension of time to File a Response

[Docket No. 11] filed by Plaintiffs Eric and Kelly Campbell (collectively, the "Campbells").

          This action is the third matter in which RI Housing and the Campbells are adverse

parties. In the other two actions, the Campbells have engaged in a pattern and practice of delay,

particularly at or after deadlines. RI Housing, consequently, reserves the right to object to any

further requests for extension of time by the Campbells.

                                                      RHODE ISLAND HOUSING AND
                                                      MORTGAGE FINANCE
                                                      CORPORATION
                                                      By their Attorneys,

                                                      /s/ Armando E. Batastini
                                                      Armando E. Batastini (#6016)
                                                      Nixon Peabody LLP
                                                      One Citizens Plaza, 5th Floor
                                                      Providence, RI 02903
                                                      Tel:   (401)454-1000
                                                      Fax: (401)454-1030
Dated: May 28, 2019                                   E-mail: abatastini@nixonpeabodv.com

4816-4000-5528 I
Case 1:19-cv-00079-WES-LDA Document 12 Filed 05/28/19 Page 2 of 2 PageID #: 50



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of May, 2019, an exact copy of the within document
was electronically filed with the Electronic Case Filing system of the United States District Court
for the District of Rhode Island and served upon counsel electronically through the Court's
CM/ECF system. Pro se parties in this matter were served by Registered Mail, return receipt
requested, and U.S. Mail, first class postage prepaid, at the following address:

Eric and Kelly Campbell
80 Thomas Avenue
Pawtucket, RI 02860



                                                      /s/ Armando E. Batastini




                                                -2-
4816-4000-5528.1
